                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

DONTA L. CADE,                                   )
                                                 )
                      Plaintiff,                 )
                                                 )
                                                 )
                      vs.                        )     CASE NO.     15-1297-SCW
                                                 )
DR. J. COE, KATHY D. MUSGRAVE, L.                )
PHILLIPPE, JEFFREY STRUBHART, RYAN               )
SCHOON, JANE DOE Nurse Tracey,                   )
JANE DOE Nurse, and JAMES M. HIGGINS,            )
E. BARE, and WEXFORD HEALTH                      )
SOURCES, INC.,                                   )
                   Defendant(s).                 )

                                   JUDGMENT IN A CIVIL CASE

        Defendant Jeffrey Strubhart was dismissed without prejudice on December 15, 2015

by and Order entered by Chief Judge Michael J. Reagan (Doc. 7).

        Defendants Jane Doe Nurse Tracey and Jane Doe Nurse were dismissed without

prejudice on August 18, 2017 by an Order entered by Chief Judge Michael J. Reagan (Doc.

127).

        Defendants Kathy D. Musgrave, Ryan Schoon, and E. Bare were voluntarily

dismissed without prejudice on December 13, 2017 by an Order entered by Magistrate

Judge Stephen C. Williams (Doc. 151).

        The remaining claims are dismissed with prejudice and without costs as to

Defendants Wexford Health Sources, Inc., Dr. John Coe, L. Phillipe, and James Higgins in

accordance with Order entered by Magistrate Judge Stephen C. Williams (Doc. 189_.

        THEREFORE, judgment is entered in favor of Defendants Wexford Health Sources,

Inc., Dr. John Coe, L. Phillipe, and James Higgins and against Plaintiff Donta L. Cade.

        The Plaintiff should take notice of the fact that he has 28 days from the date of this
judgment for filing a motion for new trial or motion to amend or alter judgment under Rule

59(b) or (e) of the Federal Rules of Civil Procedure.   These deadlines for motions under

Rule 59 cannot be extended by the Court.      The Plaintiff should also note that he has 30

days from the date of this judgment to file a notice of appeal.   This period can only be

extended if excusable neglect or good cause is shown.


       DATED this 30th day of October, 2018

                                                   MARGARET M. ROBERTIE, CLERK

                                                   BY: /s/ Angela Vehlewald
                                                          Deputy Clerk

Approved by     /s/ Stephen C. Williams
              United States Magistrate Judge
                     Stephen C. Williams
